 1   AARON D. FORD
      Attorney General
 2   DARBY G. PHELPS, Bar No. 14599
      Deputy Attorney General
 3   State of Nevada
     Bureau of Litigation
 4   Public Safety Division
     100 N. Carson Street
 5   Carson City, Nevada 89701-4717
     Tel: (775) 684-1159
 6   E-mail: dphelps@ag.nv.gov

 7   Attorneys for Defendant Paul Valdez

 8                                   UNITED STATES DISTRICT COURT
 9                                             DISTRICT OF NEVADA
10   CARY J. PICKETT,
                                                               Case No. 3:17-cv-00567-MMD-WGC
11                          Plaintiff,
                                                              ORDER GRANTING MOTION FOR
12   v.                                                        EXTENSION OF TIME TO SERVE
                                                            DISCOVERY RESPONSES TO REQUEST
13   VALDEZ, et al.,                                         FOR PRODUCTION OF DOCUMENTS
                                                                        SET ONE
14                          Defendants.                             (FIRST REQUEST)

15          Defendant, Paul Valez, by and through counsel, Aaron D. Ford, Attorney General of the State of
16   Nevada, and Darby G. Phelps, Deputy Attorney General, submits his Motion for Extension of Time to
17   Serve Discovery Responses to Request for Production of Documents Set One. This Motion is based on
18   Federal Rule of Civil Procedure 6(b)(1)(A), the following Memorandum of Points and Authorities, and
19   all papers and pleadings on file in this action.
20                               MEMORANDUM OF POINTS AND AUTHORITIES
21   I.     ARGUMENT
22          Defendant respectfully requests a thirty (30) day extension of time out from the current deadline
23   (April 15, 2019) to serve his discovery responses to Plaintiff’s Request for Production of Documents
24   (Set One). Counsel for Defendants is confronted with numerous competing deadlines and a high
25   workload due to staffing changes in the Office of the Attorney General. However, such obstacles are
26   currently being resolved and the requested extension of time should afford Defendants adequate time to
27   serve discovery responses in this case.
28 / / /

                                                        1
 1          Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as follows:

 2                  When an act may or must be done within a specified time, the court may,
                    for good cause, extend the time: (A) with or without motion or notice if
 3                  the court acts, or if a request is made, before the original time or its
                    extension expires; or (B) on motion made after the time has expired if the
 4
                    party failed to act because of excusable neglect.
 5

 6   Defendant’s request is timely and its limited nature will not hinder or prejudice Plaintiff’s case, but will

 7   allow for more thorough responses to Plaintiff’s discovery requests. The requested thirty (30) day

 8   extension of time should permit Defendants time to adequately research and respond to Plaintiff’s

 9   discovery requests. Defendant asserts that the requisite good cause is present to warrant the requested

10   extension of time. Additionally, Defendant timely served his responses to Plaintiff’s First Set of

11   Interrogatories.

12          For these reasons, Defendants respectfully request a thirty (30) day extension of time from the

13   current deadline to serve discovery responses, with a new deadline to and including Wednesday, May

14   15, 2019.

15          DATED this 12th day of April, 2019.

16                                                 AARON D. FORD
                                                   Attorney General
17

18                                                 By:
                                                             DARBY G. PHELPS
19                                                           Deputy Attorney General
                                                             State of Nevada
20                                                           Bureau of Litigation
                                                             Public Safety Division
21
                                                             Attorneys for Defendants
22

23
                                              IT IS SO ORDERED.
24

25                                            ___________________________
                                              U.S. MAGISTRATE JUDGE
26
                                                      April 12, 2019
                                              DATED:____________________
27

28

                                                         2
